Citation Nr: 0837000	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
hiatal hernia with reflux esophagitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from April 1963 to March 1968.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  Thereafter, at the veteran's 
request, the claims file was transferred to the RO in 
Detroit, Michigan.

The December 2004 rating decision found that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection.  A claim that has been 
previously denied may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. § 5108.  While the 
January 2006 statement of the case and the January 2007 
supplemental statement of the case discuss the issues of 
entitlement to service connection, apparently reopening the 
veteran's claims, the Board is still legally bound to decide 
the threshold issue of whether the appellant has submitted 
new and material evidence to reopen his claims before it can 
address the service connection issues on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Accordingly, the veteran's claims have been recharacterized 
above as whether new and material evidence has been submitted 
to reopen the claim for entitlement to service connection for 
a hiatal hernia with reflux esophagitis.


FINDINGS OF FACT

1.  Service connection for a hiatal hernia was denied by the 
RO in a June 2003 rating decision.  The RO notified the 
veteran of this decision and of his procedural and appellate 
rights in July 2003.  The veteran did not submit a notice of 
disagreement within one year of notice of the decision.

2.  Evidence received since the June 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a hiatal hernia.

3.  Service connection for reflux esophagitis was denied by 
the RO in the June 2003 rating decision.  The RO notified the 
veteran of this decision and of his procedural and appellate 
rights in July 2003.  The veteran did not submit a notice of 
disagreement within one year of notice of the decision.

4.  Evidence received since the June 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for reflux esophagitis.


CONCLUSIONS OF LAW

1.  The RO's June 2003 rating decision denying service 
connection for a hiatal hernia with reflux esophagitis is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

2.  New and material evidence to reopen the veteran's claim 
for a hiatal hernia with reflux esophagitis has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

With regard to this claim, VA sent letters dated April 2003, 
September 2004, and March 2006 to the veteran.  The April 
2003 letter informed the veteran of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The September 2004 
letter stated the requirements for constituting new and 
material evidence, and indicated that the veteran's claims 
had been previously denied because the conditions neither 
occurred in nor were caused by service.  This letter informed 
the veteran that any new evidence submitted would have to 
relate to this reason for the prior denial in order to reopen 
the claim.  The March 2006 letter informed the veteran as to 
the law pertaining to the assignment of a disability rating 
and an effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although some elements of VCAA notice were 
first provided to the appellant after the initial 
adjudication, subsequent notice complied fully with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  Moreover, the claims were readjudicated 
after such fully compliant notice was given, and a 
Supplemental Statement of the Case was provided in January 
2007.  Therefore, the Board finds that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and that not withstanding 
Pelegrini, deciding this appeal would not be prejudicial to 
him.

Duty to Assist

The Board notes that in petitions to reopen, there is a 
limited duty to assist. Where the veteran puts VA on notice 
of the existence of a specific, particular piece of evidence 
that might constitute new and material evidence to reopen his 
claim, VA may assist him in obtaining that evidence if he 
provides enough information and evidence to enable VA to 
assist him.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996).

The claims file contains the veteran's service treatment 
records, his Social Security Administration (SSA) disability 
records, and reports of post-service VA treatment and 
assessment.  The claims file also contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record, other than as discussed below.  The Board notes 
further that the veteran indicated in a statement dated in 
April 2006 that he has no further information or evidence to 
give VA to substantiate his claims.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

The Board notes that the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs for records from a private 
practitioner, M.L.J., D.O.  In April 2003 the RO wrote to 
M.L.J., D.O. and requested that he submit all medical records 
pertaining to the veteran.  This letter was returned in May 
2003, however, with a notation from the doctor's office 
indicating that the veteran's records had been released and 
were no longer in the doctor's possession.

The Board notes that the veteran testified in front of a 
decision review officer at the RO in St. Petersburg, Florida 
on October 12, 2005.  As part of his testimony, the veteran 
indicated that he had been seen at the VA Medical Center in 
Allen Park, Michigan.  The veteran's wife indicated that he 
was seen there in 1979 or 1980.  There is a notation of a 
phone call in the claims file in which the RO called the VA 
Medical Center in Detroit, Michigan and determined that they 
keep medical records for the VA Medical Center in Allen Park 
because they are part of the same facility.  In a 
correspondence dated January 2006, the RO requested the 
medical records from the Detroit VA Medical Center from the 
time period January 1979 through December 1980.  However, in 
February 2006 the Detroit VA Medical Center indicated that 
they had conducted a thorough search and that no records on 
behalf of the veteran were located.  Although the claims file 
contains two pages of records from the Allen Park VA Medical 
Center from April and May of 1980, these records do not 
reflect any treatment or diagnoses for the conditions claimed 
in this case.

Finally, the Board notes that the veteran submitted a 
statement in May 2003 indicating that he was seen at Saint 
Joseph Mercy Hospital in Michigan.  The claims file does not 
reflect that these records were ever requested by the RO.  In 
the April 2003 VCAA letter, the discussion regarding the duty 
to assist includes notification that the veteran must provide 
sufficient information about any records he wants VA to 
obtain so that VA can request them.  The Veteran's May 2003 
statement does not identify the approximate time frame 
covered by these records.  In light of this fact, the Board 
finds that the RO was not required to request these records 
as the veteran did not provide enough information to identify 
and locate them.  38 C.F.R. § 3.159(c)(1)(i).

In light of the exhaustive, unsuccessful efforts taken by the 
RO to locate the records discussed above, the Board finds 
that further development on this issue is not necessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).
 
The Board recognizes that the veteran was not afforded a VA 
examination regarding the conditions claimed.  However, an 
examination is not necessary if no new and material evidence 
is received.  38 C.F.R. § 3.159(c)(4)(iii).  As explained 
below, the veteran has not submitted new and material 
evidence in the present claim, thus on this basis as well a 
VA examination was not required.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate these claims has been obtained.

New and Material Evidence

Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  For a showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection for certain specified diseases may be granted if 
the disease becomes manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  The question of 
whether new and material evidence has been received must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, however, that is where the 
analysis must end.

The Board notes that VA promulgated amended regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  There was a new provision, 38 C.F.R. 
§ 3.156(a), which redefines "new and material evidence."  
This provision is applicable to claims filed on or after 
August 29, 2001.  The veteran's claim to reopen the service 
connection claim in question here was received after this 
date.  As such the amended provision is for application in 
this case and is set forth below.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

As mentioned above, the June 2003 rating decision by the St. 
Petersburg RO denied the veteran's claim of entitlement to 
service connection for a hiatal hernia with reflux 
esophagitis based on a finding that neither was incurred in 
or caused by service.  The veteran was notified of this 
decision in a letter dated July 7, 2003.  The veteran did not 
submit a notice of disagreement within one year of the July 
7, 2003 notice of the decision.  Therefore, the June 2003 
rating decision became final.  38 U.S.C.A. § 7105.

The claims file contains two statements from the veteran that 
were received within one year from the July 2003 notice of 
the rating decision.  There is a statement received by the 
Board in April 2004 which asks whether or not certain 
evidence was taken into consideration in the June 2003 rating 
decision.  There is another statement received in May 2004 
which alleges that the veteran cut the inside of his 
esophagus with something in a drink he had in Vietnam.  This 
same allegation was put forth prior to the June 2003 rating 
decision in a statement from the veteran received in May 
2003.  The May 2004 statement notes that the veteran was 
treated at a military hospital in Michigan while on leave 
from the Army.  The statement goes on to indicate that the 
veteran still has current problems with his throat based on 
the incident alleged.

The Board finds that neither of these correspondences 
constitute a notice of disagreement.  A notice of 
disagreement must be in terms which can be reasonably 
construed as disagreement with the adjudicative determination 
and a desire for appellate review.  38 C.F.R. § 20.201.  The 
above statements ask for a clarification as to whether 
certain evidence was considered, and reiterate the veteran's 
allegations of what happened in service.  However, neither 
contains language that is construed as disagreement with the 
rating decision of July 2003.  In addition, neither reflects 
a desire for appellate review.

The evidence of record at the time of the most recent final 
denial, in July 2003, includes the veteran's service 
treatment records, records from the VA Medical Center in 
Gainesville, Florida from April 2002 to October 2002, and the 
veteran's statements in support of his claims.  As noted in 
the July 2003 rating decision, none of the medical evidence 
of record at that time demonstrated that the veteran's hiatal 
hernia with reflux esophagitis occurred in or was caused by 
his military service.  The veteran's statement received in 
May 2003 indicates that something he drank in Vietnam cut his 
esophagus, and that he was treated for bleeding at the K I 
Sawyer Air Force Base hospital in Michigan while on leave 
from the Army.  The veteran's service treatment records show 
treatment at this hospital in June 1966 for hematuria.  
However these records do not confirm the history alleged by 
the veteran in which his esophagus was cut by something he 
drank.  Instead, the medical records indicate that the 
veteran's hematuria was likely secondary to prostatitis.  

The evidence added to the record subsequent to the July 2003 
rating decision includes records of more current treatment at 
the VA Medical Center in Gainesville, Florida, the veteran's 
SSA disability records, and the veteran's testimony from a 
hearing in October 2005.  The additional records from the VA 
Medical Center in Gainesville show further treatment with 
regard to the veteran's hiatal hernia or reflux esophagitis; 
however, none of these records indicate that either condition 
was incurred in or caused by the veteran's military service.

The veteran's SSA disability records show an examination of 
the veteran's upper gastrointestinal tract in January 1986, 
an examination of the veteran's esophagus, abdomen, and upper 
gastrointestinal tract in August 1989, and an 
esophagogastroduodenoscopy with biopsy in October 1989.  The 
August 1989 examination notes that there was no evidence of 
hiatal hernia or gastroesophageal reflux identified at that 
time.  The report from the procedure in October 1989, 
however, diagnoses stage I gastroesophageal reflux disease.  
The Board notes that this demonstrates an earlier date of 
diagnosis with respect to the veteran's reflux esophagitis 
then had been of record at the time of the July 2003 rating 
decision.  However, the October 1989 diagnosis is still more 
than 20 years after the veteran's release from military 
service.  Therefore it cannot be said to demonstrate that 
reflux esophagitis occurred in or was caused by the veteran's 
military service.  Likewise, none of the other SSA records 
contain any indication that the veteran's hiatal hernia or 
reflux esophagitis were incurred in or caused by service.

The veteran's testimony from October 2005 indicates that he 
still experiences gastroesophageal reflux disease, and that 
he is on medication for it.  In addition, the veteran 
testified that his throat often closes up and that he 
periodically has to have it "stretched" and have scar 
tissue removed.  The veteran testified that he first treated 
for his throat condition at the K I Sawyer Air Force Base 
hospital while on leave from the Army in June of 1966.  The 
veteran noted that he had been seen for gastroenteritis in 
February 1966, but that this was prior to the onset of his 
throat condition.  The veteran also testified that he treated 
subsequently while in service at a hospital in Fort Hood, 
Texas in 1967.


The veteran is certainly competent, as a layperson, to 
provide evidence as to symptomatology.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994). The Board further recognizes that 
the veteran has had some medical training as in service he 
served as a medic or medical technician, however, there is no 
evidence that he has specialized training in diagnosing 
conditions or regarding gastrointestinal disabilities.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opinion on matter requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
statements of the veteran are not competent medical evidence 
as to a nexus between the veteran's current tinnitus and his 
service.  Therefore, to the extent that the veteran's 
testimony alleges that the conditions claimed occurred in or 
were caused by his military service, the Board notes that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The Board notes that some of the evidence received since the 
last final denial was not previously submitted to agency 
decisionmakers, and can therefore be considered "new."  
However, the Board finds that none of the evidence added to 
the record since the last final denial relates to an 
unestablished fact necessary to substantiate the claim, 
namely, a showing that the veteran's conditions occurred in 
or were caused by service.  Therefore, the newly submitted 
evidence is not "material."  Further, the Board finds that 
the newly submitted evidence does not raise a reasonable 
possibility of substantiating the claim for service 
connection as required by 38 C.F.R. § 3.156(a).

Accordingly, without evidence that the veteran's hiatal 
hernia with reflux esophagitis occurred in or was caused by 
his active military service, the Board finds that reopening 
this claim for service connection is not warranted.  In 
addition, the benefit of the doubt doctrine under 38 U.S.C.A. 
§ 5107 (West 2002) and 38 C.F.R. § 3.102 (2007) is not 
applicable in this instance as the veteran has not fulfilled 
his threshold burden of submitting new and material evidence.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a hiatal hernia is 
not reopened.

New and material evidence not having been received, the claim 
for entitlement to service connection for reflux esophagitis 
is not reopened.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


